Exhibit 10.1


Vision Acquisition V, Inc.
c/o Vision Capital Advisors, LLC
20 West 55th Street, 5th Floor
New York, NY 10019


May 29, 2008


Mr. Andreas Pörner
Hamburgerstrasse 9
1050 Vienna
Austria


Vision Opportunity Master Fund, Ltd.
c/o Citi Hedge Fund Services (Cayman) Limited
P.O. Box 1748
Cayman Corporate Centre
27 Hospital Road, 5th Floor
Grand Cayman KY1-1109
Cayman Islands


Attention:


Re:     Acquisition of Vision Acquisition V, Inc.


Dear:


The following sets forth the terms pursuant to which Andreas Pörner (the
“Purchaser”) agrees to purchase, and Vision Acquisition V, Inc. (“Vision”)
agrees to issue to Purchaser, certain securities of Vision as set forth herein
(the “Securities”).


1. Purchase.


(a) Subject to the terms and conditions contained herein, Purchaser agrees to
purchase from Vision and Vision agrees to sell to Purchaser, in consideration
for Purchaser’s payment of the Purchase Price (as such term is defined in
Section 2 hereafter), 5,000,000 shares of Vision’s authorized but unissued
common stock, par value $0.0001 (“Common Stock”).


(b) The closing of the transactions contemplated herein (the “Closing”) shall
take place at the offices of the Purchaser’s counsel (or such other place as
shall be mutually agreed to by the Purchaser and Vision) on the date set forth,
in a written notice delivered by the Purchaser to Vision (the “Closing Notice”),
which date shall not be less than ten (10) days after the date of the Closing
Notice (the “Closing Date”).
 
2. Purchase Price. The aggregate purchase price payable by Purchaser to Vision
for all of the Securities purchased by it from Vision shall be $100,000 (the
“Purchase Price”). The Purchase Price shall be paid by wire transfer to Vision’s
account, pursuant to wire instructions provided by Vision to Purchaser at least
two (2) business days prior to the Closing Date.
 
1

--------------------------------------------------------------------------------


 
3. Deposit. Purchaser shall deliver to Vision upon its execution of this
Agreement a non-refundable deposit of $5,000 to be applied to the Purchase Price
at Closing. In the event that Purchaser does not acquire the Securities as
contemplated under the terms of this Agreement for any reason other than
Vision’s breach of any of its obligations hereunder, Purchaser shall not be
entitled to the refund of any portion of its $5,000 deposit.


4. Change in Securities to be Purchased by Purchaser. The Purchaser and Vision,
upon their mutual consent, may at any time, not less than twenty (20) days prior
to the Closing Date, amend the provisions of Section 1(a) hereof for the purpose
of changing the type and/or number of Securities purchasable by the Purchaser
hereunder; provided, however, that the aggregate Purchase Price shall remain
unchanged.


5. Representations and Warranties of Vision and its Sole Stockholder. Vision and
its sole stockholder, Vision Opportunity Master Fund, Ltd. (“VOMF”), hereby
jointly and severally make the following representations and warranties to
Purchaser effective as of the date hereof (unless otherwise specifically
provided herein) and as of the date of the Closing (“Closing Date”), where
applicable:


(a) Due Incorporation; Power; Qualification. Vision is a corporation duly
organized, validly existing and in good standing, and no certificate of
dissolution has been filed under the laws of its jurisdiction of organization.
Vision has the corporate power to own its properties and to carry on its
business as now being conducted and as proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a material
adverse effect on its business (a “Material Adverse Effect”). Vision is not in
violation of any of the provisions of its Certificate of Incorporation or
Bylaws.


(b) Capitalization. The authorized capital stock of Vision, as of the date
hereof is, and immediately prior to the Closing Date will, consist of
100,000,000 shares of common stock, $0.0001 par value per share, and 10,000,000
shares of preferred stock, $0.0001 par value per share. The Securities to be
issued pursuant to the provisions of this Agreement have been duly authorized by
all necessary corporate action and, when issued in accordance with the terms
hereof, shall be validly issued and outstanding, and nonassessable. As of the
date hereof, there are 5,000,000 shares of Common Stock issued and outstanding,
which represent all of the Company’s issued and outstanding securities and all
of which are owned by VOMF.
 
(c) Authority. Vision has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Vision. This Agreement has been duly executed
and delivered by Vision and constitutes the valid and binding obligations of
Vision enforceable against Vision in accordance with its terms, except as
enforceability may be limited by bankruptcy and other laws affecting the rights
and remedies of creditors generally and general principles of equity. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under (i) any provision of the Certificate
of Incorporation or Bylaws of Vision or (ii) to the knowledge of Vision, any
material mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Vision, except where such conflict,
violation, default, termination, cancellation or acceleration with respect to
the foregoing provisions of this clause (ii) could not have had and could not
reasonably be expected to have a Material Adverse Effect on Vision.
 
2

--------------------------------------------------------------------------------


 
(d) SEC Documents; Financial Statements. On or prior to the Closing Date, Vision
will have made available to Purchaser, or such shall be available on the
Securities and Exchange Commission’s (“SEC”) EDGAR database, a true and complete
copy of each statement, report, registration statement (with the prospectus in
the form filed pursuant to Rule 424(b) of the Securities Act of 1933, as amended
(the “Securities Act”)), definitive proxy statement, and other filings filed
with the SEC by Vision prior to the Closing Date (collectively, the “SEC
Documents”). Vision is current in its reporting requirements under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the Securities Act, and none of
the SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected by a subsequently filed SEC
Document.  The financial statements of Vision, including the notes thereto,
included in the SEC Documents (the “Financial Statements”) were complete and
correct in all material respects as of their respective dates, complied as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the SEC with respect thereto as of their
respective dates, and have been prepared in accordance with GAAP applied on a
basis consistent throughout the periods indicated and consistent with each other
(except as may be indicated in the notes thereto or, in the case of unaudited
statements included in Quarterly Reports on Form 10-Q, as permitted by Form 10-Q
of the SEC). The Financial Statements fairly present the financial condition and
operating results of Vision at the dates and during the periods indicated
therein (subject, in the case of unaudited statements, to normal, recurring
year-end adjustments).


(e) No Undisclosed Liabilities. On the Closing Date Vision will have no
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent).


(f) Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration, audit or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the knowledge of Vision, threatened
against Vision or any of its properties or any of its officers or directors (in
their capacities as such) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on Vision. There is no
injunction, judgment, decree, order or regulatory restriction imposed upon
Vision or any of its assets or business, or, to the knowledge of Vision, any of
its directors or officers (in their capacities as such), that would prevent,
enjoin, alter or materially delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a Material Adverse
Effect on Vision.


(g) Compliance With Laws. Vision has complied with, is not in violation of, and
has not received any notices of violation with respect to, any federal, state,
local or foreign statute, law or regulation with respect to the conduct of its
business, or the ownership or operation of its business, except for such
violations or failures to comply as would not be reasonably expected to have a
Material Adverse Effect on Vision.


(h) Broker’s and Finders’ Fees. Vision has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.
 
3

--------------------------------------------------------------------------------


 
6. Representations and Warranties of Purchaser. Purchaser makes the following
representations and warranties to Vision effective as of the date hereof (unless
otherwise specifically provided herein) and as of the Closing Date, where
applicable:


(a) Due Incorporation; Power. Purchaser is a corporation duly organized, validly
existing and in good standing, and no certificate of dissolution has been filed
under the laws of its jurisdiction of organization. Purchaser has the corporate
power to own its properties and to carry on its business as now being conducted.
Purchaser is not in violation of any of the provisions of its Certificate of
Incorporation or Bylaws.


(b) Authority. Purchaser has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser and constitutes the valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy and other laws affecting the rights
and remedies of creditors generally and general principles of equity. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under (i) any provision of the Certificate
of Incorporation or Bylaws of Purchaser or (ii) to the knowledge of Purchaser,
any material mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Purchaser, except
where such conflict, violation, default, termination, cancellation or
acceleration with respect to the foregoing provisions of this clause (ii) could
not have had and could not reasonably be expected to have a Material Adverse
Effect on Purchaser.


(c) Broker’s and Finders’ Fees. Purchaser has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.


7. Covenants and Additional Agreements. Vision and Purchaser each hereby each
agree and covenant as follows:


(a) Expiration of Purchaser’s Right to Purchase the Securities. Unless extended
by the mutual written agreement of Vision and Purchaser, Purchaser’s right to
purchase the Securities pursuant to the provisions of this Agreement shall
expire and be of no further force or effect at 5:00 p.m. New York time on the
date that is one hundred fifty (150) days after the date hereof (the “Expiration
Date”). Notwithstanding the foregoing, the Purchaser’s right to purchase the
Securities will not expire in the event that (i) Purchaser delivers the Closing
Notice to Vision, as set forth in Section 1(b) hereof, on or prior to the
Expiration Date and (ii) the Closing is consummated within ten (10) days
thereafter.


(b) Restrictions on Issuances and Redemptions of Vision’s Securities. From the
date of this Agreement until the earlier of the date of (i) termination of this
Agreement as provided below, (ii) the Closing or (iii) the Expiration Date,
Vision shall not, without the prior written consent of Purchaser, (A) issue any
equity or debt securities or options, warrants or other rights to purchase any
of such securities or (B) redeem any of its securities, except with respect to
the redemption of VOMF’s shares of Common Stock, as set forth in the Redemption
Agreement between Vision and VOMF dated as of May 29, 2008 (a copy of which is
annexed hereto as Exhibit A).
 
4

--------------------------------------------------------------------------------


 
(c) Satisfaction of Indebtedness, Liabilities and Obligations. Notwithstanding
any other provision of this Agreement including, without limitation, Vision’s
representations and warranties set forth in Section 5 hereof, Vision shall have
satisfied and paid all of its outstanding liabilities and obligations, and
repaid all of its outstanding indebtedness, on or before the Closing Date.


(d) Exclusive Dealing. From the date of this Agreement until the earlier of the
date of (i) termination of this Agreement as provided below, (ii) the Closing or
(iii) the Expiration Date, neither Vision, nor any of its officers, employees,
directors, managers, stockholders, other securities holders, advisors,
representatives or affiliates shall directly or indirectly solicit, initiate,
entertain or accept any inquiries or proposals from, discuss or negotiate with,
provide any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any person or entity relating to any transaction
involving the sale of Vision’s assets, any of its securities, or any merger,
consolidation, business combination, or similar transaction with Vision other
than as contemplated by this Agreement. Purchaser may pursue any and all
remedies at law or in equity in the event of a breach of this provision by
Vision, including an action for specific performance without the posting of any
bond.


(e) Confidentiality. Each party hereby agrees to maintain the confidentiality of
all Confidential Information (defined below) provided to it by the other party
and to return any materials and other information containing Confidential
Information of the other party in the event that the Closing is not consummated.
For the purposes hereof, “Confidential Information” shall mean any and all
proprietary information and documents provided by the disclosing party to the
receiving party, either directly or indirectly, in writing, electronically,
orally, by inspection of tangible objects, or otherwise unless such information
has been explicitly designated by the disclosing party as not Confidential
Information. Confidential Information shall not include information that (i) at
the time of use or disclosure by the receiving party is in the public domain
through no fault of, action or failure to act by the receiving party; (ii)
becomes known to the receiving party from a third-party source on a
non-confidential basis whom the receiving party does not know to be subject to
any obligation of confidentiality to the disclosing party; (iii) was known by
the receiving party prior to disclosure of such information by the disclosing
party to the receiving party; or (iv) was independently developed by the
receiving party, or on the receiving party’s behalf, without any use of
Confidential Information. Notwithstanding the foregoing, in the event that
disclosure of Confidential Information by a receiving party is made to comply
with any request or inquiry of or by any governmental or regulatory authority
(any of the foregoing, a “Governmental Requirement”), it is agreed that prior to
any such disclosure of such Confidential Information, the receiving party will,
unless such action would violate or conflict with applicable law, provide the
disclosing party with prompt notice of such Governmental Requirement and the
Confidential Information so required to be disclosed, so that the disclosing
party may seek an appropriate protective order and/or waive compliance with the
provisions of this Agreement. It is further agreed that if, in the absence of a
protective order or in the absence of receipt of a waiver hereunder, the
receiving party is nonetheless, in the opinion of the receiving party’s counsel,
compelled by Governmental Requirement to disclose any of such Confidential
Information, the receiving party, after notice to the disclosing party (unless
such notice would violate or conflict with applicable law), may so disclose such
Confidential Information as required pursuant to Governmental Requirement
without liability hereunder; provided, however, the receiving party will furnish
only that portion of the Confidential Information which the receiving party, in
the opinion of the receiving party’s counsel, is legally compelled to disclose
pursuant to the Governmental Requirement and will exercise reasonable efforts to
cooperate with the disclosing party, at the disclosing party’s expense, with the
disclosing party’s efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.
 
5

--------------------------------------------------------------------------------


 
(f) Public Disclosure; Current Report on Form 8-K. Unless otherwise permitted by
this Agreement, Vision and Purchaser shall consult with each other before
issuing any press release or otherwise making any public statement or making any
other public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the transactions contemplated
hereby, and neither shall issue any such press release or make any such
statement or disclosure without the prior approval of the other (which approval
shall not be unreasonably withheld), except as may be required by law including,
without limitation, the filing of any required SEC Documents. In furtherance
thereof, the parties hereby acknowledge and agree that Vision is required to
file a Current Report on Form 8-K within four (4) business days after the
execution of this Agreement by both of them.


(g) Resignation of Directors and Officers and Appointment of New Director. On
the Closing Date, Vision shall deliver to Purchaser the resignations of all of
Vision’s officers and directors; provided, however, that immediately prior to
the resignation of all of the members of Vision’s board of directors, the board
shall appoint one director chosen by Purchaser to serve on the board of
directors after all of Vision’s directors have resigned.


(h) SEC Filings. Vision shall cooperate with the Purchaser in (i) the
preparation, filing and mailing of a Schedule 14F-1 Information Statement to
Vision’s stockholders, at least ten (10) days prior to the Closing Date, to
report a change in the majority of the directors serving on Vision’s Board of
Directors after the Closing and (ii) the preparation and filing of a Current
Report on Form 8-K, not later than four (4) business days after the Closing
Date, to report a change in control of Vision.


8. Closing Deliverables.


(a) The following shall be delivered by Vision to the Purchaser at the Closing,
the delivery of which shall be a condition precedent to Purchaser’s purchase of
the Securities, unless the Purchaser waives Vision’s obligation with respect to
any such deliverable:


(i) a certificate for the Securities with applicable transfer restriction
legends;


(ii) a certificate from the President of Vision confirming (A) the continuing
accuracy of all of Vision’s representations and warranties set forth in Section
5 hereof and (B) Vision’s compliance with all of its obligations under this
Agreement;


(iii) a certificate from the President of VOMF confirming the continuing
accuracy of all of VOMF’s representations and warranties set forth in Section 5
hereof;


(iv) a certificate from the Secretary of Vision: (i) certifying the Certificate
of Incorporation of Vision; (ii) certifying the Bylaws of Vision; (iii)
certifying the resolutions of the board of directors of Vision authorizing the
transactions contemplated under this Agreement; and (iv) attesting to the
incumbency of the officers and directors of Vision;
 
6

--------------------------------------------------------------------------------


 
(v) the resignations of Vision’s directors and officers as provided in Section
7(g) hereof;


(vi) a legal opinion from Vision’s attorneys in a form reasonably acceptable to
Purchaser and its attorneys; and
 
(vii) such other documents or instruments as Purchaser and its attorneys may
reasonably request to effect the transactions contemplated hereby.


(b) The following shall be delivered by Purchaser to Vision at the Closing, the
delivery of which shall be a condition precedent to Vision’s sale of the
Securities, unless Vision waives the Purchaser’s obligation with respect to any
such deliverable:


(i) the remaining $95,000 of the Purchase Price due and payable by wire transfer
to Vision’s account;


(ii) a certificate from the President of Purchaser confirming (A) the continuing
accuracy of all of Purchaser’s representations and warranties set forth in
Section 6 hereof and (B) Purchaser’s compliance with all of its obligations
under this Agreement;


(iii) a certificate from the Secretary of Purchaser: (i) certifying the
Certificate of Incorporation of Purchaser; (ii) certifying the Bylaws of
Purchaser; (iii) certifying the resolutions of the board of directors of
Purchaser authorizing the transactions contemplated under this Agreement; and
(iv) attesting to the incumbency of the officers and directors of Purchaser; and


(iv) such other documents or instruments as Vision and its attorneys may
reasonably request to effect the transactions contemplated hereby.


9. General Provisions.


(a) Termination. If the event that the Closing has not been consummated prior
thereto, this Agreement shall terminate and the parties, except as otherwise
provided in this Agreement, shall have no further rights or obligations
hereunder upon the first to occur of any of the following events: (i) Purchaser
shall provide Vision with written notice of its election to terminate this
Agreement; (ii) at the election of either party, if the other party has (A)
breached any of its representations, warranties or covenants contained herein or
(B) failed to perform any of its material obligations hereunder and has not
cured such breach or failure within twenty (20) days after written notice by the
other party thereof; or (iii) the Expiration Date. Notwithstanding the
foregoing, if this Agreement is terminated by either party for any reason set
forth in clause (ii) immediately preceding, the non-breaching party, in addition
to the right to terminate this Agreement, shall be entitled to all remedies
available to it at law or in equity including, without limitation, Purchaser’s
right to specific performance provided in Section 7(d) hereof, and in the event
of Vision’s breach, Vision shall refund the $5,000 deposit to the Purchaser. The
parties hereby specifically acknowledge and agree that Purchaser’s termination
of this Agreement, for any reason and/or or its failure to purchase the
Securities, for any reason, shall not be deemed a breach by the Purchaser, and
Vision’s sole right shall be to retain the $5,000 deposit provided hereunder.
 
7

--------------------------------------------------------------------------------


 
(b)      Survival. The representations, warranties and agreements set forth in
this Agreement shall survive the Closing for a period of one (1) year.


(c)  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to each party at their
addresses set forth at the beginning of this Agreement (or at such other address
for a party as shall be specified by like notice).


(d)  Counterparts; Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Delivery by fax or
electronic image of an executed counterpart of a signature page to the Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.


(e)  Severability. In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, or the
validity, legality and enforceability of any one or more of the provisions
contained herein shall be held to be excessively broad as to duration, activity
or subject, such provision shall be construed by limiting and reducing such
provision so as to be enforceable to the maximum extent compatible with
applicable law.


(f)  Entire Agreement; Assignment; Parties in Interest. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto: (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; (ii) are not intended to confer upon any
other person any rights or remedies hereunder, except as specifically provided
in this Agreement; and (iii) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided. No representations,
warranties, inducements, promises or agreements, oral or written, by or among
the parties not contained herein shall be of any force of effect. Vision may not
assign this Agreement and its rights and obligations hereunder without the
explicit prior written consent of the Purchaser, which may be withheld for any
reason or no reason. Notwithstanding the foregoing, Purchaser may assign this
Agreement and its rights and obligations hereunder upon written notice to
Vision.


(g)  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of law. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of the federal court for the Southern District of New York and the
New York State Supreme Court located in New York County, New York, in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, and also agrees that process may be served upon them in any
manner authorized by the laws of the State of New York for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction and such process.


8

--------------------------------------------------------------------------------


 
Please execute this Agreement below to acknowledge your agreement with the terms
and conditions contained herein and return to the undersigned with a check in
the amount of $5,000 made payable to Vision Acquisition V, Inc. in payment of
the non-refundable deposit described in Section 3 hereof.
 

       
Very truly yours,
 
Vision Acquisition V, Inc.
 
   
   
    By:   /s/ Antti William Uusiheimala  

--------------------------------------------------------------------------------

 
Name: Antti William Uusiheimala
Title: President


ACCEPTED AND AGREED TO:

 
/s/ Andreas Pörner
 
Andreas Pörner



AGREED TO SOLELY WITH RESPECT TO SECTIONS 5, 7 AND 9 HEREOF:


Vision Opportunity Master Fund, Ltd.


By:
  /s/ Adam Benowitz
   
Name: Adam Benowitz
   
Title: Director
 


9

--------------------------------------------------------------------------------



EXHIBIT 1


REDEMPTION AGREEMENT


(See Exhibit 10.2 to the Form 8-K)
 
10

--------------------------------------------------------------------------------

